DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila (US PUB. 2011/0068459).
Regarding claim 1, Pagaila teaches an electronic device package 282, comprising: 
an electronic component 252 (Fig. 14; 
a redistribution layer 274 (Fig. 14); and 
an interposer 244 electrically coupling the redistribution layer 274 and the electronic component 252 (Fig. 14), 
the interposer 244 having interconnect interfaces (note unlabeled pads on interposer 244 in Fig. 14 & 18) on a top side electrically coupled to the electronic component 252 and interconnect interfaces (note pads 248) on a bottom side electrically coupled to the redistribution layer 274 (see Fig. 14), wherein a density of the interconnect interfaces on the top side is greater than a density of the interconnect interfaces on the bottom side (Pagaila teaches an embodiment of the packaging device in Fig. 9, wherein the interconnect interfaces on a top side of the interposer 124 have greater density than the interconnect interfaces on a bottom side of interposer 124. As such, said claim feature would have been obvious and within the ordinary skill in the art), and wherein the redistribution layer 274 extends laterally beyond the interposer (note the redistribution layer 271 having a larger length and extends laterally beyond the interposer 244. The interposer sidewall ends where chip 260 is placed while the redistribution layer extends laterally beyond the interposer); and
	a mold compound 270 encapsulating the electronic component 252 and the interposer 244, the mold compound 270 on the redistribution layer 274 (see Fig. 14).

    PNG
    media_image1.png
    894
    971
    media_image1.png
    Greyscale

Regarding claim 2, Pagaila teaches the electronic device package of claim 1, wherein the interconnect interfaces on the top side of the interposer comprise wire bond landings (note the pads capable of receiving wire bond connections in Fig. 14).  
Regarding claim 4, Pagaila teaches the electronic device package of claim 1, wherein the interconnect interfaces on the bottom side of the interposer 244 comprise pads 248  (Fig. 14).  
Regarding claim 6, Pagaila teaches the electronic device package of claim 5, wherein the mold compound 270 comprises an epoxy (Fig. 14 & Para [0086]).  
Regarding claim 7, Pagaila teaches the electronic device package of claim 1, wherein the redistribution layer 274 comprises a single layer (Fig. 14).  
Regarding claim 8, Pagaila teaches the electronic device package of claim 1, wherein the electronic component comprises a plurality of electronic components in a stacked arrangement (note 260 & 252 stacked in Fig. 14).
Regarding claim 10, Pagaila teaches the electronic device package of claim 1,
further comprising a second electronic component 350, and a second interposer 336 electrically coupling the redistribution layer 274 and the second electronic component 350 (Fig. 21-22).
Regarding claim 13, Pagaila teaches the electronic device package of claim 1, further comprising interconnect structures 280 coupled to a bottom side of the redistribution layer 274 to facilitate electrically coupling the electronic device package with an external electronic component (Fig. 14).  
Regarding claim 14, Pagaila teaches the electronic device package of claim 13, wherein the interconnect structures comprise solder balls 170 (Fig. 14).  
Regarding claim 15, Pagaila teaches the electronic device package of claim 1, wherein the electronic component 252 comprises an integrated circuit (Fig. 14).  
Regarding claim 16, Pagaila teaches the electronic device package of claim 15, wherein the integrated circuit comprises an application specific integrated circuit, computer memory, or a combination thereof (Fig. 14 and Pagaila’s Para [0045]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as applied to claim 1 above, and in further view of Pendse (US PUB. 2015/0140736).
Regarding claim 3, Pagaila is silent on the electronic device package of claim 2, wherein the interposer 110 and the electronic component 180 are electrically coupled by a wire bond connection 182. The Examiner understands wire bond connection is a widely known electrical coupling mechanism and would have been obvious to those having ordinary skill in the art. For instance, Pendse teaches in Fig. 13, wherein an interposer 320 and the electronic component 370 are electrically coupled by a wire bond connection 380a-b. As such, said claim feature would have been obvious and required routine skill in the art.

Claims 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as applied to claim 1 above, and in further view of KR 10-2016-0129206 (US PUB. 2018/0026022, LEE et al., is provided as translation).    
Regarding claim 9, Pagaila is silent on the electronic device package of claim 8, wherein at least some of the plurality of electronic components are electrically coupled to one another by wire bond connections. The Examiner understands that said claim feature would have been obvious in the semiconductor packaging art. For instance, Reference ‘206 teaches in Fig. 7, wherein at least some of the plurality of electronic components 30 are electrically coupled to one another by wire bond connections W. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 11, Pagaila is silent on the electronic device package of claim 10, wherein the second electronic component comprises a plurality of second electronic components in a stacked arrangement. The Examiner understands that said claim feature would have been obvious in the semiconductor packaging art. For instance, Reference ‘206 teaches in Fig. 7, wherein a second electronic component 30 comprises a plurality of second electronic components in a stacked arrangement. As such, said claim feature would have been obvious and within the ordinary skill in the art.
 Regarding claim 12, the combination of Pagaila and ‘206 references teaches the electronic device package of claim 11, wherein at least some of the plurality of second electronic components are electrically coupled to one another by wire bond connections W (see Fig. 2 in Ref ’206).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-16 have been considered but are not persuasive. The Examiner would like to point out that Pagaila teaches wherein the redistribution layer 274 extends laterally beyond the interposer 246 (see Fig. 14). The Interposer sidewall ends where chip 260 is placed while the underlying redistribution extends laterally beyond the sidewall of the interposer 244 (see the Examiner’s marking in Fig. 14 above). As such, the prior art teaches the amended limitation and the argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894